Citation Nr: 0821788	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-39 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for chronic post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from August 1979 to 
July 1987, as well as additional prior active service with 
the Army including duty in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Huntington, West Virginia, Regional Office (RO) which, in 
pertinent part, denied service connection for chronic 
post-traumatic stress disorder (PTSD).  In August 2007, the 
veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that service connection for chronic PTSD 
is warranted secondary to his Vietnam War combat-related 
events and a 1983 non-combat event in which he was required 
to identify a young man killed in a motor vehicle accident 
while stationed in Italy.  He further contends that the 
February 2006 rating decision erroneously indicated that he 
was a "veteran of the Peacetime" and that his only period 
of service was "in the Army from August 21, 1979, to July 
31, 1987."  

In reviewing the record, the Board observes that the 
veteran's service personnel records contain a reference to 
the veteran having served with the Army in the Republic of 
Vietnam between December 1965 and December 1966 and December 
1968 and December 1969.  However, there is very little detail 
otherwise provided as to the nature and circumstances of his 
service at that time, and, in fact, it appears that most 
service personnel records associated with his service prior 
to September 1974 have not been associated with the claims 
file. 

In a September 2005 written statement, the veteran advanced 
that he was attached to the Army's 1st Cavalry Division, 13th 
Signal Battalion, HHC from December 17, 1965, to December 3, 
1966.  His inservice stressful events during that period 
included: traveling in conveys between An-Khe and Pleiku and 
An-Khe and Qui-Nhon which were repeatedly attacked by enemy 
forces; participating in combat during such episodes; seeing 
dead and wounded individuals who were casualties of the 
firefights; coming under enemy attack at his Army post; 
seeking shelter in a bunker; and awakening at the An-Khe Army 
field hospital where he was hospitalized for four to five 
days.  During his second tour in the Republic of Vietnam, the 
veteran served with the Army's 173rd Airborne Brigade, HHC at 
the Bong-Son Army base and Landing Zone English.  During this 
tour, his base came under frequent enemy attack.  The veteran 
witnessed a motor pool sergeant killed on the road between 
Qui-Nhon and Bong-Son and a "NBC man" burn to death when 
his flame thrower blew up.  During a subsequent period of 
active service, the veteran had to identify a "young man in 
Italy in 1983 who was killed in a car wreck."  At the August 
2007 hearing before the undersigned Veterans Law Judge 
sitting at the RO, the veteran testified that he was in 
several convoys during his first tour in the Republic of 
Vietnam which came under enemy attack.  

As noted, it appears that the veteran's service personnel 
records associated with his active service prior to September 
1974 have not been obtained; thus, the record does not 
reflect to what organization he was attached while in 
Vietnam.  

With respect to his alleged inservice stressful experiences, 
the Board notes that a routine internet search reveals that 
the An Khe Valley was the center of heavy combat during 1965 
and 1966.  Further, such a search reflects that the Army's 
1st Cavalry Division, 13th Signal Battalion, saw significant 
combat in the Republic of Vietnam.  For these reasons, the 
Board finds that it is imperative that an attempt be made to 
obtain any additional service personnel records that may 
exist, particularly with respect to the period he served in 
Vietnam.

At the hearing on appeal, the veteran also testified that he 
received ongoing PTSD treatment at the Beckley, West 
Virginia, VA Medical Center and the Beckley, West Virginia, 
Vet Center.  Clinical documentation of the cited treatment is 
not of record.  

The VA should obtain all relevant military, VA, and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  When a veteran identifies clinical 
treatment associated with specific military facilities, the 
VA has a duty to either undertake an exhaustive record search 
or explain why such action is not justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 264 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2007); and the 
United States Court of Appeals for 
Veterans Claims' (Court) holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that it (1) 
forward all available service personnel 
records associated with the veteran's 
periods of active service with the Army 
prior to August 1979 for incorporation 
into the record and (2) have a search 
made of the records of the An-Khe, 
Republic of Vietnam, Army field hospital 
for any documentation pertaining to 
treatment of the veteran between December 
17, 1965, to December 3, 1966.  All 
material produced by the requested search 
should be incorporated into the record.  
If no records are located, appropriate 
documentation to that effect should be 
incorporated into the claims file.  

3.  Then request that copies of all 
available clinical documentation 
pertaining to the veteran's treatment 
after August 2005, including that 
provided at both the Beckley, West 
Virginia, VA Medical Center and Beckley, 
West Virginia, Vet Center and not already 
of record, be forwarded for incorporation 
into the record.  

4.  Once the aforementioned development 
has been completed, review the record to 
determine if the evidence of record 
establishes participation in combat, 
and/or is sufficient to warrant an 
attempt at stressor verification with the 
U.S. Army and Joint Services Records 
Research Center (JSRRC).  If so, then 
submit the veteran's written statements 
as to his alleged inservice stressors to 
the JSRRC for verification of the claimed 
stressors to include obtaining relevant 
Army unit histories.  

5.  If and only if a stressor is 
verified, schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his chronic acquired psychiatric 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If a 
diagnosis of PTSD is advanced, the 
examiner should identify the specific 
stressor or stressors supporting such a 
diagnosis. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic acquired psychiatric disability 
originated during active service; is 
etiologically related to the veteran's 
Vietnam War-related experiences and/or 
his alleged inservice motor vehicle 
accident victim identification; or is in 
any other way causally related to active 
service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

6.  Then readjudicate the issue of 
service connection for chronic PTSD with 
express consideration of the Court's 
holding in Daye v. Nicholson, 20 Vet. 
App. 512 (2006).  
If the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

